Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 of S. Aoki et al., App. No. 16/893,185 (June 4, 2020) are pending and in condition for allowance.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The Instant Claims are Free of the Art or Record

The closest prior art of record to the instant claims is A. Nagaya et al., CA 3,078,393 (Published April 11, 2019) (“Nagaya”).  The instant claims are directed to a compound of formula (1), wherein R1 is a tertiary group and R2 is a primary alkyl group (i.e., a C1-C10 straight alkyl group).  





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

Wherein X represents a hydrogen atom or a leaving group such as a halogen atom, a cyano group or a trifluoromethanesulfonyloxy group, etc., and R1, R2 and R3 each independently may be an aliphatic hydrocarbon group which may have a substituent(s).  Nagaya at page 17, [0085].  Significantly, Nagaya further teaches that more preferably among R1, R2 and R3, one of them is a t-butyl group or a cumyl group (i.e., 1,1-dimethyl benzyl) and the remaining two are secondary aliphatic hydrocarbon groups.  Nagaya at pages 13-14, [0066]-[0071].  For example, Nagaya teaches that more preferably among R1, R2 and R3, one of them is a t-butyl group or a cumyl group (i.e., 1,1-dimethyl benzyl), and the remaining two are each independently a t-butyl group, an i-propyl group, an s-butyl group, a cyclopentyl group or a cyclohexyl group.  Nagaya at page 14, [0067], lines 12-15.  Thus, Nagaya steers one of ordinary skill in the art away from the case where one of R1, R2 and R3 is a primary alkyl group as instantly claimed.  Nagaya teaches the specific silyl protecting agents SBCS-OTf and IPCS-OTf depicted below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


SBCS-OTf and IPCS-OTf structurally differ from the instantly compounds of claims 1-5 in two respects.  That is, SBCS-OTf and IPCS-OTf do not comprise a t-butyl group and a primary alkyl group.   
Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  The primary reason for non-obviousness is that rational/reasoning, based on the art of record, cannot be provided to motivate one of ordinary skill in the art to choose primary alkyl for one Nagaya variables R1, R2 or R3; particularly in view of Nagaya’s teaching that one tertiary group and two secondary alkyl groups are preferred identities for variables R1, R2 and R3.  Further, Nagaya provides no motivation to choose a primary alkyl group for one of R1, R2 and R3 to be a primary alkyl group.   

Applicant’s Assertion of Unexpected Results

Applicant’s asserts the unexpected result that the silylated compounds prepared from the claimed compounds having two bulky tertiary hydrocarbon groups and one straight alkyl group the silylated product are fully stable to hydrolysis.  This argument is not considered persuasive at least for the following reasons.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  MPEP § 716.02(e); MPEP § 716.02(a)(II); MPEP § 716.02(ab)(III).  Applicant has provided no directed or indirect comparison of the claimed compounds with the Nagaya compounds, either in the specification or by way of affidavit/declaration.  However, as discussed above, the instant claims are considered non-obvious over the art of record without the need for consideration of unexpected results.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622